i'./a c'.! :•:o~.




                                             2015MAY 18 Ah II: 29




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 DIVISION ONE
                     Respondent,
                                                 No. 71906-8-1
        v.



MILAN STRIBRNY, JR.,                             UNPUBLISHED OPINION

                    Appellant.                   FILED:        MAY 1 8 2015

       Per Curiam — Milan Stribrny, Jr. appeals his convictions for malicious

mischief, making a false or misleading statement to a public servant, and

obstructing a law enforcement officer. He contends, and the State concedes,

that the non-felony obstructing conviction is not supported by sufficient evidence

because his false statements alone were insufficient to support the conviction.

State v. Williams. 171 Wash. 2d 474, 486, 251 P.3d 877 (2011). We accept the

concession of error and vacate the conviction. Stribrny also contends the court

erred in failing to enter written CrR 3.5 findings and conclusions and we must

remand for their entry. The trial court belatedly entered the findings and

conclusions, however, and Stribrny has not alleged any prejudice from their

delayed entry. Accordingly, he fails to demonstrate grounds for relief. State v.

Gaddv. 114 Wash. App. 702, 705, 60 P.3d 116 (2002), affd, 152 Wash. 2d 64, 93
P.3d 872 (2004).
      Affirmed in part, reversed in part, and remanded for vacation of the

obstructing conviction.

                          FOR THE COURT:         YYg/J^c^CA




                                      -2